This is an action in trover for damages in the sum of $417.96 for wrongful conversion by a former mortgagee, in possession, of mortgaged chattels by withholding the same contrary to the rights of the mortgagor after payment of the mortgage debt, release of mortgage and demand of mortgagor for possession of said chattels. The appeal is on points of law from the judgment of the district magistrate sustaining defendant's motion to dismiss plaintiff's complaint, at the close of plaintiff's case, on the following grounds: "(1) That it affirmatively appeared by the pleadings and evidence that the court should not take jurisdiction in the said cause; (2) that the court was without jurisdiction to construe the mortgage introduced by the plaintiff into the evidence and thereunder determine the full rights of the parties thereto in respect to property described therein and involved in this case."
The pleadings and proof show that the proceeding is an action at law within the jurisdiction of the district court as provided by R.L. 1925, section 2274, not excepted by any proviso in said section or otherwise excepted and not requiring the exercise of equitable jurisdiction.
The appeal is sustained, the judgment reversed and the case remanded to the district magistrate with instructions *Page 446 
to overrule said motion to dismiss and for such further proceedings as may be proper.